Citation Nr: 0417538	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected subarachnoid hemorrhage, status post 
frontal craniotomy with clipping of aneurysm with chronic 
headaches and photophobia.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected depression with insomnia and memory 
loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected facial muscle weakness, residuals of 
subarachnoid hemorrhage with craniotomy.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1987 to March 1988, 
from January 1991 to April 1991, and from March 1995 to 
February 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO.  

In a rating decision of July 2003, the RO assigned an 
increased rating of 50 percent for the service-connected 
subarachnoid hemorrhage residuals, effective on March 8, 2001 
and an increased rating of 50 percent for the service-
connected skull defect, residual of a craniotomy, effective 
on February 6, 1997.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In this case, the veteran has appealed from a rating decision 
that continued the assigned ratings for the service-connected 
subarachnoid hemorrhage, depression and facial muscle 
weakness and denied a TIDU rating.  

The Board notes that the record contains the veteran's 
recently obtained Social Security Administration (SSA) 
disability decision dated in March 2003, but no medical 
evidence or supporting documentation has been associated with 
the veteran's claims file.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the veteran is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

With respect to the TDIU claim, further development is 
necessary to determine whether the now demonstrated 
unemployability is due to service-connected disability.  

In the veteran's September 2002 application for increased 
compensation based on unemployability (VA Form 21-8940), the 
veteran reported that he last worked in May 1999 for the US 
Postal Service.  

According to a March 2003 SSA disability decision, the 
veteran has not worked since January 2000 and has been found 
disabled based on severe cognitive impairment, post brain 
surgery and seizure disorder with headaches due to 
subarachnoid hemorrhage and clipping of an aneurysm.  

Given that the veteran's most recent VA examination was 
completed in July 2001, the Board finds that more current 
examination findings are needed for review.  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA 
notice letter pertaining to his claims 
for an increased rating for subarachnoid 
hemorrhage, depression, facial muscle 
weakness, and for a total rating due to 
individual unemployability based on a 
service-connected disability.  

2.  The RO should obtain any medical 
treatment records for the service-
connected residuals of an in-service 
head injury, to include  subarachnoid 
hemorrhage, depression, and facial 
muscle weakness, from VA for the period 
from February 1997 to the present.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's March 
29, 2002 claim for Social Security 
Administration disability benefits.  

4.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to obtain information as to 
the severity of the service-connected 
depression with insomnia and memory 
loss.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should describe all symptoms of 
his psychiatric disorder and opine as to 
whether his service-connected 
disabilities preclude the veteran from 
securing and following substantially 
gainful employment.  The examiner should 
also describe what role other non-
service connected conditions, if any, 
preclude the veteran from securing and 
following substantially gainful 
employment.  
5.  The RO should arrange for the veteran 
to undergo a VA brain and neurological 
disorders examination to obtain 
information as to the severity of the 
service-connected residuals of an in-
service head injury, to include 
subarachnoid hemorrhage, status post 
craniotomy with clipping of aneurysm with 
chronic headaches and photophobia, and 
facial muscle weakness.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should describe all symptoms of 
all residuals of in-service head injury 
and opine as to whether his service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


